Order sustaining an order of certiorari and annulling the determination of the board of standards and appeals of the city of New York and directing appellants and the borough superintendent, department of housing and buildings of the borough of Queens, to issue a certificate of occupancy to respondent for the use of its premises as an outdoor parking space for more than five cars, unanimously affirmed, with fifty dollars costs and disbursements. No opinion. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ. [175 Misc. 208.]